Citation Nr: 1419885	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence was received to reopen a claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1975.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Veteran later appeared before the undersigned Acting Veterans Law Judge in May 2012 and delivered sworn testimony via video conference hearing in Waco, Texas.  Evidence pertinent to the matter on appeal was received contemporaneously with the Veteran's May 2012 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

The reopened claim of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2005 RO decision denied, in pertinent part, service connection for PTSD.

2.  Evidence received subsequent to the January 2005 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 2005 RO decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the January 2005 RO decision is new and material, and the Veteran's claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's claim of service connection for PTSD, any deficiency as to VA's duties to notify and assist, as to that issue is rendered moot.

Laws and Regulations

Pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 3.105, a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once a RO decision becomes final under section 7105, in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

A January 2005 RO decision denied, in pertinent part, service connection for PTSD.  The Veteran did not appeal the January 2005 RO decision and it became final.

In denying the Veteran's PTSD claim, the January 2005 RO decision noted that a diagnosis of PTSD was not of record and that there was no evidence that a "stressful event" had occurred during service.  

In May 2009 the Veteran submitted an application to reopen the claim of entitlement to service connection for PTSD.

The additional medical evidence submitted since January 2005 includes VA records (such as those dated in October 2008 and March 2009) that appear to show diagnoses of PTSD, at least by history.  While at her May 2012 Board hearing (May 2012 Board hearing transcript, pages 15-16) the Veteran stated that the VA physician in question (MH, MD) had personally informed her that she did not meet the criteria for PTSD, the Board finds that the October 2008 and May 2009 records, as they relate to an unestablished fact necessary to substantiate the claim (at least suggesting a current diagnosis of PTSD), are sufficient to reopen this claim.


ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for PTSD, and, the claim is reopened.


REMAND

While new and material evidence has been received to reopen the PTSD claim, whether the Veteran has PTSD that is related to service is a medical question and requires medical expertise.  The Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this issue.

A November 2, 2011 VA record indicates that the Veteran had recently been denied entitlement to Social Security Administration (SSA) disability benefits.  As such records appear to be relevant to the claim, an effort should be made to obtain these records.

While the Veteran's May 2009 application to reopen her claim noted only PTSD, records submitted contemporaneously with the claim included psychiatric records revealing diagnoses other than PTSD, including depression.  Therefore, the Board, in considering the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), finds that the issue on appeal includes entitlement to service connection for any psychiatric disability, however diagnosed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since February 9, 2012, and associate them with the record.

2.  The AOJ should contact the SSA and request a copy of the Veteran's records regarding any claim for SSA disability benefits, including any SSA administrative decision(s) (favorable or unfavorable), and the medical records upon which the decision(s) were based.

3.  The Veteran should be scheduled for an appropriate VA examination regarding his psychiatric disability.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should state whether it is at least as likely as not (probability of 50 percent of more) that any current psychiatric disability had its onset or is otherwise related to the Veteran's service.

If the Veteran is diagnosed with PTSD, the examiner must identify the stressor(s) that serve as the basis for the diagnosis.

Rationale for all requested opinions shall be provided.

4.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and her representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


